DETAILED ACTION
The Office Action is responsive to the communication filed on 1/20/2021.
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-11
claim 1, the prior art as described in the prosecution history describes:
A method for detecting an event in or near a building, the method comprising: 
monitoring one or more sensed conditions detected by one or more sensors in the building over time;

However, regarding claim 1, the prior art as described in the prosecution history does not describe:
storing two or more events, 
the two or more events being determined based at least in part on a sequence of sensor data points, 
the sequence of sensor data points being determined from monitoring a plurality of sensed conditions detected by a plurality of sensors in a building over a time period, 
the two or more events including: 
a first event determined based on a first sequence of sensor data points having a first start time within the time period, and 
a second event based on a second sequence of sensor data points having a second start time within the time period different from the first start time, 
wherein a portion of the first sequence of sensor data points overlaps a portion of the second sequence of sensor data points, 
each event of the two or more events defining:
a sequence of two or more conditions,
an action associated with the sequence of two or more conditions, and
a response to the sequence of two or more conditions; 
repeatedly comparing the one or more sensed conditions to the two or more events to identify when a sequence of sensed conditions matches the sequence of two or more conditions in at least one of the two or more events; and
performing the response defined by an event from the two or more events that defines the sequence of two or more conditions that matches the sequence of sensed conditions. 

Dependent claims 2-11 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 12-18
Independent claim 12 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 13-18 depend from independent claim 12 and are allowable for the same reasons as described above.


Claims 19-20
Independent claim 19 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claim 20 depends from independent claim 19 and is allowable for the same reasons as described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Christopher E. Everett/            Primary Examiner, Art Unit 2116